                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    THOMAS J. JEFFREYS,
        Plaintiff,

          v.                                                          No. 3:18-cv-02009 (JAM)

    TOWN OF WATERBURY,
        Defendant.


                            ORDER GRANTING MOTION TO DISMISS

        Thomas Jeffreys lives in Waterbury, Connecticut, and he owns a 1988 Mustang car. He

has filed a complaint pro se and in forma pauperis against the City of Waterbury alleging that it

violated his rights by garnishing money from his bank account to collect amounts he allegedly

owed for municipal car taxes. 1 The City has moved to dismiss the complaint on the ground that

the federal courts do not have jurisdiction over lawsuits like this one that seeks to challenge the

assessment and collection of local taxes. I agree and therefore I will dismiss this action.

                                                BACKGROUND

        The following facts as alleged in the complaint are accepted as true only for purposes of

this ruling. Doc. #1. Thomas Jeffreys lives in Waterbury, Connecticut, and he owns a 1988 Ford

Mustang. Jeffreys alleges that from 2011 to 2015 the City wrongfully assessed taxes on his car

despite the fact that the car is antique and exempt from taxes. Jeffreys further alleges that the

City wrongfully tried to collect the taxes it assessed by garnishing his bank account and by doing

so despite the fact that his bank account holds Social Security disability income which is exempt

from garnishment.



1
 Although Jeffreys formally names the “Town of Waterbury” as the defendant in this case, the Court takes judicial
notice that Waterbury is a city—not a town—and refers to it as a city throughout this ruling.

                                                        1
       Jeffreys has filed this lawsuit for money damages against the City of Waterbury. He

alleges that the City violated his rights under the Americans with Disabilities Act, the Civil

Rights Act of 1964, and the First, Fifth, and Fourteenth Amendments to the U.S. Constitution.

He also alleges that the City violated a state law against the taxation of a car that is more than 20

years old. The City has now moved to dismiss.

                                            DISCUSSION

       Because federal courts are courts of limited jurisdiction, a federal court complaint must at

minimum allege facts that give rise to plausible grounds for a court to conclude that it has federal

jurisdiction. See Lapaglia v. Transamerica Cas. Ins. Co., 155 F. Supp. 3d 153, 155 (D. Conn.

2016). The pleadings of a pro se party must be construed in a non-technical manner to raise the

strongest arguments that they suggest. See, e.g., McLeod v. Jewish Guild for the Blind, 864 F.3d

154, 156-57 (2d Cir. 2017) (per curiam). Still, a pro se complaint may not survive dismissal if its

factual allegations do not meet the basic plausibility standard. See, e.g., Fowlkes v. Ironworkers

Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

       The City argues that Jeffreys’s complaint should be dismissed because of the federal Tax

Injunction Act, which provides that “[t]he district courts shall not enjoin, suspend or restrain the

assessment, levy or collection of any tax under State law where a plain, speedy and efficient

remedy may be had in the courts of such State.” 28 U.S.C. § 1341. The Act applies not only to

state taxes but also to local municipal taxes. See Hibbs v. Winn, 542 U.S. 88, 100 n.1 (2004).

Moreover, although the Act by its terms applies only to prevent a district court’s grant of

injunctive relief, it is well recognized that parallel principles of comity likewise preclude a

federal court from awarding money damages if there is an adequate remedy to be had in state



                                                  2
court. See Levin v. Commerce Energy, Inc., 560 U.S. 413, 424 (2010); Marshall v. Town of

Middlefield, 360 F. App’x 227, 228 (2d Cir. 2010).

       In order to determine whether the Tax Injunction Act or related principles of comity

apply to bar an action from proceeding in federal court, a court should ask two questions. First,

does the plaintiff’s action amount to a challenge to the assessment, levy, or collection of any tax

under state or local law? Second, is there an effective remedy that the plaintiff can pursue in the

state courts? See generally Entergy Nuclear Vermont Yankee, LLC v. Shumlin, 737 F.3d 228,

230-35 (2d Cir. 2013).

       As to the first question, it is clear that Jeffreys seeks to challenge the assessment and

collection of a local government tax. He complains about the City’s assessment of taxes against

his car and its collection efforts by means of garnishment of his bank account. This is the type of

challenge that the Second Circuit has ruled may not be entertained in the federal district courts.

See Piedmont Gardens, LLC v. LeBlanc, 733 Fed. Appx. 576, 578 (2d Cir. 2018) (comity bars

challenge to “a specific tax collection procedure” involving City of Waterbury’s use of a marshal

or constable to serve tax warrants, which includes an additional service fee); Marshall v. Town of

Middlefield, 360 Fed. Appx. 227, 228-29 (2d Cir. 2010) (comity bars challenge to local motor

vehicle property tax bill).

       As to the second question, the City has shown that state law provides Jeffreys with ample

opportunity to challenge the City’s assessment and collection of car taxes, as well as to pursue a

challenge to the tax-related garnishment of his bank account. See Doc. #13 at 7-8, 11-12 (citing

Conn. Gen. Stat. §§ 12-118, 12-119, 12-53, 52-367b); Marshall v. Town of Middlefield, 360 F.

App’x 227, 228-29 (2d Cir. 2010) (describing Conn. Gen. Stat. § 12-119 and § 12-117a to be

“multiple methods by which a taxpayer may contest property taxes”); Baltayan v. Tito, 2011 WL



                                                 3
2982315, at *2 (D. Conn. 2011) (citing provisions of Connecticut law that allow state court

challenges to motor vehicle taxes in a case where a plaintiff challenged a town’s garnishment of

his bank account). Moreover, as the Second Circuit has noted, “the Connecticut state constitution

offers a remedy for deprivation of constitutional rights that is, for all relevant purposes,

coextensive with 42 U.S.C. § 1983,” and “[t]hese options satisfy comity’s requirement of a plain,

adequate, and complete remedy.” Piedmont Gardens, 733 Fed. Appx. at 579 (citing Roundhouse

Const. Corp. v. Telesco Masons Supplies Co., Inc., 170 Conn. 155, 157 (1976)).

       In short, I am satisfied that the City has established grounds to conclude that there is no

federal jurisdiction in this case. It has shown that Jeffreys seeks to challenge the assessment and

collection of local taxes. And it has shown that Jeffreys has been afforded an adequate

opportunity to raise such challenges in the state courts of Connecticut. Accordingly, I will grant

the City’s motion to dismiss.

                                            CONCLUSION

       For the reasons set forth above, the City of Waterbury’s motion to dismiss (Doc. #12) is

GRANTED on the ground that the Court does not have jurisdiction to entertain Jeffreys’s

challenge to the City’s assessment and collection of municipal car taxes.

       It is so ordered.

       Dated at New Haven this 7th day of October 2019.

                                                       /s/Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge




                                                  4
